Exhibit 10.81 NaturalNano, Inc. 15 Schoen Place Pittsford, NY 14534 October 20, 2010 Longview Special Finance Inc. C/o LH Financial 150 Central Park South 2nd Floor New York, NY 10019 Ladies and Gentlemen: This letter shall serve as the agreement and promise of NaturalNano, Inc. (the "Company") to pay to the order of Longview Special Finance Inc. ("Longview"), the sum of $3077 plus interest at 8 % per annum. The Company acknowledges that Longview has advanced $3077 in funds at the Company's request, and the Company's obligations hereunder shall be secured by all other collateral that secures the various senior secured promissory notes that the Company has previously issued to Longview. In the event the Company fails to repay Longview in accordance with the terms of this letter, Longview should be entitled to exercise all rights granted to it as a secured creditor pursuant to the Security Agreements (as defined in the 8% Senior Secured Promissory Note issued to Longview by the Company on or about November 5, 2008). All payments under or pursuant to this Note shall be made in United States Dollars, in immediately available funds, to Longview at the address set forth above or at such other place as Longview may designate from time to time in writing to the Company or by wire transfer of funds to Longview's account, as requested by Longview. The outstanding principal balance of this Note, together with all accrued and unpaid interest, shall be due and payable in full on January 15, 2011. Very truly yours, Natural Nano, Inc. By: /s/ James Wemett Name: James Wemett Title: CEO
